DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 14 January, 2021.
Claims 1, 2, 8, 11, 14 and 17 have been amended.
Claim 15 has been cancelled.
Claims 1 – 4, 6 – 11, 14, 16 and 17 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 4, 6 – 11, 14, 16 and 17 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1, 8 and 14 recite setting first boundary conditions in for a first branch (of a vessel tree) and computing a first flow or 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain 

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 8 is representative. Claim 8 recites:
An estimation method, comprising:
receiving a plurality of fluid pressure measurements collected in-situ from only a first branch of a vessel tree by an intravascular pressure sensor positioned within only the first branch, each of the plurality of fluid pressure measurements being associated with a location within the first branch;
receiving medical image data of the vessel tree including the first, branch and a different, second branch;
generating a 3D geometrical model derived from the medical image data;
registering the plurality of fluid pressure measurements to the generated 3D geometrical model based on the associated location within the first branch;
automatically setting first boundary conditions for the first, branch based on the registered plurality of pressure measurements and the associated location within the first branch; and
computing, based on the 3D geometrical model and the first boundary conditions, at least one of a first flow value or a first resistance value with respect, to the first branch;
extrapolating at least one of a second flow value or a second resistance value to the second branch, wherein the extrapolating comprises:
automatically setting second boundary conditions for the second branch based on the first boundary conditions; and
computing, based on the 3D geometrical model and the second boundary conditions, at least one of the second flow value or the second resistance value with respect to the second branch; and
outputting at least one of the second flow value or the second resistance value for display.
Claim 14 recites medium with instructions executed by a processor, and Claim 1 recites a system that executes the steps of the method recited in Claim 8.
Claims 1 – 4, 6 – 11, 14, 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
setting first boundary conditions for the first, branch based on the registered plurality of pressure measurements and the associated location within the first branch; and
computing, based on the 3D geometrical model and the first boundary conditions, at least one of a first flow value or a first resistance value with respect, to the first branch;
extrapolating at least one of a second flow value or a second resistance value to the second branch, wherein the extrapolating comprises:
setting second boundary conditions for the second branch based on the first boundary conditions; and
computing, based on the 3D geometrical model and the second boundary conditions, at least one of the second flow value or the second resistance value with respect to the second branch.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between 
The claims, as illustrated by Claim 8, recite a mathematical formula or relationship. The claims compute first and second flow values for a first and second branch in a vessel tree based on inlet and outlet pressure measurements – i.e. boundary conditions. The specification discloses the relationship between pressure and flow is governed by a set of well-known equations such as Navier-Stokes equations (0045). Computing flow from pressure is a mathematical relationship. As such, the claims recite a mathematical formula or relationship.
The claims, as illustrated by Claim 8, also recite a law of nature or natural phenomenon. The claims compute first and second flow values for a first and second branch in a vessel tree based on inlet and outlet pressure measurements – i.e. boundary conditions. The specification discloses the relationship between pressure and flow is governed by a set of well-known equations such as Navier-Stokes equations (0045). The claims rely on the natural relationship between pressure and flow in a vessel. Additionally, setting boundary conditions for a second unmeasured branch based on the boundary conditions in a first measured branch assumes that the physical geometry of both branches are the same. The equation Q = (P1-P2)/R – blood flow = change in pressure/resistance is a fundamental law of physics, namely Ohm’s law (see Hu pages 10 – 11 “Hydraulic Analogy to Ohm’s Law”). Using pressure measurements as boundary conditions in vessels that have the same geometry as a measured vessel merely applies this law of nature to obtain a result. As such, the claims recite a law of nature or natural phenomenon.

STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
an input port, a model builder, a registration unit, an output port;
receiving a plurality of fluid pressure measurements collected in-situ from only a first branch of a vessel tree by an intravascular pressure sensor positioned within only the first branch, each of the plurality of fluid pressure measurements being associated with a location within the first branch;
receiving medical image data of the vessel tree including the first, branch and a different, second branch;
generating a 3D geometrical model derived from the medical image data;
registering the plurality of fluid pressure measurements to the generated 3D geometrical model based on the associated location within the first branch;
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite  
The input port, model builder, registration unit, and output port are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. The specification discloses that the invention is implements on a computer unit that executes a computer program (0075 -0076). These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Receiving an image and pressure measurements obtained using conventional devices and techniques; generating a 3D model and spatially registering measurements are insignificant extra-solution activities – i.e. data gathering steps. Similarly, placing surgical instruments in a kit is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. Placing instruments in a kit is incidental to the primary process recited in the claim of identifying the instrument. Further, recording use event information for each instrument in a database and retrieving that information based on a surgical instrument’s identification is not a practical application of the abstract identification process identified above. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract computation into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract computation. Receiving an image and generating a 3D model is a conventional technique. For example, the specification discloses using images to estimate blood flow and measuring pressure using a sensor are conventional techniques in medicine. The disclosure of these techniques is at a high level of generality indicating that they are well-known in the art. Similarly, spatially registering measurements on an image is a conventional process, a fact for which Examiner takes Official Notice. 
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computing device having an input port, software (i.e. a model builder, a registration unit), and an output port; and computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further types of image data (modalities) (3); supplying imaging data with an imaging apparatus (4); coupling the sensor to a catheter (6); cardiac phase flow values (17) those that recite additional abstract ideas; applying weightings to modify the model for strictures (2, 9); those that recite well-understood, routine and conventional activity or computer functions; those that recite insignificant extra-solution activities; establishing a location using a location transponder (7); collecting pressure across a stenosis – at an inlet and outlet (10, 11); a location including a cross-section (16); or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 4, 6, 7, 14, 16 and 17 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, 10, 11 and 14 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor: (US PGPUB 2015/0201849 A1). 
CLAIMS 1, 8 and 14
Taylor discloses a system and method for modeling patient blood flow that includes the following limitations:
An estimation method, comprising: receiving a plurality of fluid pressure measurement collected in-situ from only a first branch of a vessel tree, by an intravascular pressure sensor positioned within only first branch, each of the plurality of pressure measurements being associated with a location within the first branch; (Taylor 0007,  00100028, 0105, 0156 – 0159, 0200, 0209, 0216 and Figure 20).
Taylor discloses a system and method for modeling patient specific blood flow that includes receiving pressure measurements collected in-situ from a vessel at various locations in the vessel including at an inflow boundary and an outflow boundary of a stenosis (i.e. measurements only in a first branch) in a computer (i.e. an input port). Taylor discloses that invasive measurements of mean blood pressure by inserting a pressure wire into a patient at a location downstream of a lesion and upstream from a lesion are well known in the art. Such measurements may be used to determine the fractional flow reserve (FFR) of a lesion. The pressure measurements are 
receiving medical image data of the vessel tree including the first branch and a different second branch; (Taylor 0010, 0011, 0110);
generating a 3D geometrical model derived from the medical image data; (Taylor 0010, 0011, 0028, 0106, 0110 – 0112, 0131 – 0134, 0141);
spatially registering the plurality of fluid pressure measurements to the generated 3D geometrical model based on the associated location within the first branch; (Taylor 0107, 0108, 0110 – 0112, 0159, 0195, 0208, 0209, 0211, Figure 20 and 23).
Taylor discloses receiving CCTA data (i.e. medical image data of the vessel tree) and generating a 3D model from the image data. The pressure measurements are associated with the location of the boundaries and the location of the boundaries is indicated on a display of the 3D image in their respective locations (i.e. spatially registering).  Taylor also discloses the following limitations:
automatically setting first boundary conditions for the first branch based on the spatially registered plurality of fluid pressure measurements and the associated location within the first branch; (Taylor 0108, 0112, 0113, 0154 – 0164, 0174 – 0179, 0195);
computing, based on the 3D geometrical model and the first boundary conditions, at least one of a first flow value or a first resistance value with respect to the first branch; (Taylor 0010, 0020, 0107, 0108, 0111 – 0114, 0159, 0160, 0163, 0164, 0170 0191 – 
outputting at least one of the second flow value of second resistance value for display; (Taylor 0200).
Taylor discloses determining boundaries conditions for use in computing flow and/or resistance. A computational fluid dynamics (CFD) technique is used to calculate fluid flow and/or resistance based on the 3D model, the boundary conditions and the pressure measurements. 
With respect to the following limitations:
extrapolating at least one of a second flow value or a second resistance value to the second branch, wherein the extrapolating comprises: setting second boundary conditions for the second branch based on the first boundary conditions; and computing, based on the 3D geometrical model and the second boundary conditions, at least one of the second flow value or the second resistance value with respect to the second branch; (Taylor 0156, 0164, 0169 – 0172, 0195, 0200)
Taylor, as shown above, discloses a system for making in-situ pressure measurements at the inlet and outlet locations of a segment within the vessel and computing flow in the segment based on the pressure measurements. Taylor discloses determining the cross sectional areas of various locations of vessels and branches and/or the geometry at the inflow/outflow boundaries (0156, 0164). Taylor expressly discloses that values for pressure or flow may be determined for any segment of the vessel tree. For example geometries may be matched between two different vessel segments to automatically select the values (0169 – 0172). This interpolation of parameters (i.e. setting second boundary conditions for the second branch based on the first boundary conditions) provides the user with information that typically must be determined 
CLAIMS 3, 4 and 6
Taylor discloses the limitations above relative to Claim 1. Additionally, Taylor discloses the following limitations:
wherein the image data includes angiographic X-ray data or computed tomography data; (Taylor 0110, 0123, 0124);
further comprising an imaging apparatus for supplying said image data; (Taylor 0110, 0123, 0124);
wherein the intravascular pressure sensor is coupled to a catheter or a guidewire; (Taylor 0007, 0216).
Taylor discloses image data including CT images obtained using a CT apparatus. Taylor discloses the use of in-situ catheter with a pressure wire for measuring pressure.
CLAIMS 10 and 11
Taylor discloses the limitations above relative to Claim 8. Additionally, Taylor discloses the following limitations:
wherein pressure measurements of the plurality of pressure measurements are collected across a stenosis in a the first branch; wherein the pressure measurements are collected at least at a location of at least one inlet and a location of at least one outlet of the first branch; (Taylor 0028, 0107, 0108, 0113, 0168)
Taylor discloses measuring pressure at the inlet and outlet location of a stenosis.
CLAIMS 16 and 17
Taylor discloses the limitations above relative to Claim 1. Additionally, Taylor discloses the following limitations:
wherein the associated location corresponds to a position along the vessel tree and a radius within a cross-section of the vessel tree at the position; (Taylor 0113, 0150, 0156, 0157, 0168, 0176, 0178, 0179, 0255, 0312);
wherein the flow value comprises a cardiac-phase dependent flow value; (Taylor 0310, 0311).
Taylor discloses locations that correspond to a cross-section of the vessel. Taylor discloses measuring flow at different phases of the cardiac cycle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor: (US PGPUB 2015/0201849 A1) in view of Official Notice.
CLAIMS 2 and 9
Taylor discloses the limitations above relative to Claims 1 and 8. Additionally, Taylor discloses the following limitations:
wherein the geometrical model includes at least one location that represents a stricture in the first branch, [modifying] one or more of the first boundary conditions based on the stricture to modify the model, wherein the liquid dynamics analyzer is configured to recompute at least one of the first flow value or the first resistance value based on the modified model; (Taylor 0015, 0115).
Taylor discloses plaque or stenosis in the vessel and modifying the boundary conditions of the model to recalculate flow or resistance based on the modification. Taylor does not expressly recite “weighting”. Nonetheless, weighting data elements to alter a result is old and well-known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the blood flow measurement system of Taylor so as to have included modifying boundary conditions by weighting them – for example by using the ratio of the stenosis cross section to a the inlet cross section - , in accordance with the Official Notice taken, in order to explore treatment options, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor: (US PGPUB 2015/0201849 A1) in view of Govari: (US PGPUB 2003/0120150 A1.

CLAIM 7
Taylor discloses the limitations above relative to Claim 6. With respect to the following limitations:
wherein a head of the catheter or the guidewire is provided with a tracker including a location transponder, for establishing a location to be associated with a pressure measurement; (Govari 0021, 0027, 0028, 0030, 0031).
Taylor discloses a system for making in-situ pressure measurements with a catheter having a pressure sensor at particular locations within the vessel. Taylor does not disclose how the location is determined. Govari discloses a catheter with a location transponder within the head of the catheter for establishing the catheter’s location. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the blood flow measurement system of Taylor so as to have included a catheter location transponder, in accordance with the teaching of Govari, in order to track the location of the pressure sensor, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Response to Arguments
Applicant's arguments filed 14 January, 2021 with respect to the U.S.C. 102 rejection have been fully considered but they are not persuasive. 
Applicant argues that Taylor does not disclose extrapolating flow/resistance values to a second branch comprising setting boundary conditions in a second (unmeasured) branch based on boundary conditions in a measured first branch, and using the boundary conditions to computer flow. Examiner disagrees. Taylor, as shown above, discloses a system for making in-situ pressure measurements at the inlet and outlet locations of a segment within the vessel, and setting second boundary conditions for the second branch based on the first boundary conditions) provides the user with information that typically must be determined through an invasive measurement such as indicating the variations in pressure throughout the model without having to specify the individual values for each node (0195, 0200). This fairly teaches setting boundary conditions in a branch that was not measured based on the boundary conditions in a branch that was measured. 
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al.: “Flow Resistance of Vessels with an Enlarged Cross-Sectional area in the Midsection”; The Open Circulation & Vascular Journal; 11 October, 2013. (Hu page 10, 11 “Hydraulic Analogy to Ohm’s Law”). Hu discloses that the relationship between blood flow, pressure and resistance is based on a fundamental law of physics The equation Q = (P1-P2)/R – blood flow = pressure divided by resistance is a hydraulic analogy to Ohm’s Law. When the radius (or cross-section) of the vessel is smaller, the resistance to fluid flow is larger. Therefore, when two branches have the same cross section, the resistance to flow is the same, and therefore the flow is the same given that the inlet and outlet pressures are the same – i.e. the same boundary conditions. This fundamental law may be readily applied to the present 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626